     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 1 of 55
                                                                         1


 1     UNITED STATES DISTRICT COURT

 2     DISTRICT OF CONNECTICUT

 3
       UNITED STATES OF AMERICA,   )
 4                    Plaintiff,   )                NO: 3:17CR129(MPS)
                                   )
 5     vs.                         )
                                   )                January 24, 2019
 6     RAYMOND McLAUGHLIN, also    )
       known as Shakir Ra Ade Bey,)
 7     also known as Shakir Ade    )
       Bey,                        )
 8                    Defendant. )                  Sentencing
       ___________________________
 9

10                               450 Main Street
                               Hartford, Connecticut
11

12

13     B E F O R E:
                 THE HONORABLE MICHAEL P. SHEA, U.S.D.J.
14

15     A P P E A R A N C E S:

16     For the Plaintiff :             HENRY K. KOPEL, AUSA
                                       United States Attorney's Office
17                                     157 Church Street, 23rd Floor
                                       New Haven, CT 06510
18
       For the Defendant:              RAYMOND McLAUGHLIN
19                                     Pro Se

20

21

22

23

24     Court Reporter:                 Martha C. Marshall, RMR, CRR

25     Proceedings recorded by mechanical stenography, transcript
       produced by computer.
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 2 of 55
                                                                             2


 1                THE COURT:    Good morning, everyone.      Please be

 2     seated.

 3                We're here for sentencing in United States versus

 4     Raymond McLaughlin.      The case is 17CR129.      Let's have

 5     appearances.

 6                MR. KOPEL:    Good morning, Your Honor.      Henry Kopel

 7     for the United States.      Also, at counsel table is Special

 8     Agent Christopher Gust from the Treasury Inspector General's

 9     Office.

10                THE COURT:    Good morning.

11                Mr. McLaughlin is also here.       Good morning,

12     Mr. McLaughlin.

13                THE DEFENDANT:     I would prefer if you'd call me

14     Raymond.    I'm not Mr. McLaughlin.

15                THE COURT:    Okay.   If you'd like me to call you

16     Raymond, I'll call you Raymond, sir.

17                THE DEFENDANT:     Thank you.

18                THE COURT:    Just by way of the record, I should also

19     say that United States Probation Officer Paul Collette who

20     authored the Presentence Report in this case is also present

21     with us in the courtroom.

22                By way of procedural background, on July 23rd of

23     2018, after a jury trial, Mr. Raymond McLaughlin was found

24     guilty on Count Two of the Indictment, charging him with

25     false statement, in violation of Title 18, United States
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 3 of 55
                                                                                    3


 1     Code, Section 1001.

 2                A Presentence Report was thereafter prepared for the

 3     Court by the United States Probation Office.          The initial

 4     report was filed on the docket on December 13, 2018.                 The

 5     final report was filed on January 4th of this year.              A

 6     supplement to the Presentence Report was filed on January

 7     4th.   I've reviewed these materials and I've consulted with

 8     Officer Collette.       I've also reviewed his sentencing

 9     recommendation.     I have reviewed two sentencing memoranda

10     submitted by the Government, one dated January 10th and one

11     dated January 23rd.       I've also reviewed a series of filings

12     by Raymond McLaughlin, the person who asked me to call him

13     Raymond today, and I will when I address him.          They are

14     listed on the docket as docket numbers 229, 232, 233, 234,

15     235, 236, 240, 243, 244, 245, 246, 247, 249, and 250.                 I've

16     also reviewed the Government's memorandum in opposition to

17     several of these filings.

18                Let me begin with Mr. Kopel.

19                Mr. Kopel, has the Government provided notice to

20     victims in this case?

21                MR. KOPEL:    Yes, Your Honor.     In fact, Judge

22     Vacchelli, among others.       Judge Vacchelli is here.         He's

23     indicated at this time he does not seek to speak, but I have

24     advised him if he should change his mind at any time he is

25     more than welcome to address the Court.
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 4 of 55
                                                                               4


 1                THE COURT:    That's fine.      That's right, sir.   Thank

 2     you.

 3                MR. KOPEL:    And we also addressed Citimortgage

 4     which, is the mortgage holder, and they've been contacted but

 5     have elected not to come.

 6                THE COURT:    Very well.      Thank you.

 7                Now, I'm going to ask Raymond -- Mr. McLaughlin,

 8     you've asked me to call you Raymond so I'll do that --

 9     concerning the Presentence Report.          And so, Raymond, let me

10     ask you, have you read the Presentence Report in this case?

11                THE DEFENDANT:     No.

12                THE COURT:    My understanding from Mr. Collette is

13     that he did send you a copy but you sent it back, is that

14     correct?

15                THE DEFENDANT:     Correct.

16                THE COURT:    And so you had an opportunity to read it

17     but you didn't want to read it, is that accurate?

18                THE DEFENDANT:     The Court has no jurisdiction.

19                THE COURT:    I understand that's your view, but what

20     I'm asking you now is it true that you had an opportunity to

21     read the Presentence Report but you chose not to for any

22     reason?

23                THE DEFENDANT:     The Court has no personal

24     jurisdiction.

25                THE COURT:    Do you want me to read the factual
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 5 of 55
                                                                            5


 1     statements in the Presentence Report to you now?

 2                THE DEFENDANT:     I'm asserting my Fourth Amendment

 3     right of my person.

 4                THE COURT:    I'm going to take that as a no.        If

 5     you'd like me to read the factual statements in the

 6     Presentence Report to you now I will, but you need to tell me

 7     right now that that's what you want me to do.

 8                THE DEFENDANT:     I'm asserting my Fourth Amendment

 9     right.

10                THE COURT:    All right.    So I'm going to make a

11     finding that Mr. McLaughlin has waived his right to read and

12     review the Presentence Report.        I will ask at this time

13     Mr. Collette just to put on the record the steps he took to

14     interview Mr. McLaughlin and to provide him with a copy of

15     the Presentence Report.

16                MR. COLLETTE:    Yes, Your Honor.

17                THE COURT:    If you wouldn't mind coming to the

18     podium.    Just right here so that the court reporter can hear

19     what you have to say.

20                Go ahead.

21                MR. COLLETTE:      Thank you, Your Honor.

22                On September the 27th, 2018, after the Defendant's

23     hearing before Your Honor, I approached the Defendant and

24     respectfully asked the Defendant if he would like to meet

25     with Probation for his presentence interview.          I brought down
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 6 of 55
                                                                               6


 1     my question set, release of information forms with the

 2     expectation that we could do the interview there.           He stated

 3     to me one word, no.

 4                THE COURT:    He stated to you?

 5                MR. COLLETTE:    No.

 6                On November the 15th, 2018, I emailed Jean Singleton

 7     who is the Program Director at the Wyatt Detention Facility

 8     in Central Falls, Rhode Island.

 9                THE COURT:    Which is where Mr. McLaughlin, the

10     person who asked me to call him Raymond, was detained, is

11     that right?

12                MR. COLLETTE:    Yes, Your Honor.     I asked the Program

13     Director if she would relay to the defendant if he would meet

14     with the U.S. Probation Office for a PSI interview,

15     understanding that the Probation Office, myself, would be

16     driving out there and would meet with Mr. McLaughlin at his

17     convenience for as long as he wanted to conduct the

18     presentence review.      That was an email that was sent on

19     November the 5th, 2018.

20                On November the 7th, 2018, the Program Director

21     responded via email three words.        "He refused.    Thanks."

22                On December the 13th, 2018, I completed the first

23     draft of the Presentence Report and that draft was Fed-Exed

24     to the defendant at the Wyatt Detention Facility in Central

25     Falls, Rhode Island.
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 7 of 55
                                                                          7


 1                On December the 17th, 2018, the original Presentence

 2     Report that was Fed-Exed to the defendant was returned back

 3     to the Probation Office in Hartford via envelope with several

 4     stamps and handwriting on the envelope.

 5                THE COURT:    Do you have anything else you wanted to

 6     tell me?

 7                MR. COLLETTE:    On January the 4th, the final version

 8     of the Presentence Report was Fed-Exed to the defendant at

 9     Wyatt.     And on January the 9th, 2019, the final version of

10     the Presentence Report was, once again, returned to the

11     Probation Office.

12                THE COURT:    Would you provide to our courtroom

13     deputy to mark as court exhibits the mailing documents that

14     you received back from Wyatt, including the envelope and any

15     other documents that show that you sent the report to

16     Mr. McLaughlin and that he returned it to you.

17                MR. COLLETTE:    Would that also include, Your Honor,

18     the Presentence Report itself?

19                THE COURT:    No, that shouldn't be marked as a Court

20     Exhibit.     That's filed under seal.

21                MR. COLLETTE:    Thank you, Your Honor.

22                THE COURT:    So let's have you -- you can do that at

23     the end of the proceeding.       Just don't forget.

24                Do you want to get some stickers for that purpose?

25                THE CLERK:    I have some.
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 8 of 55
                                                                                8


 1                THE COURT:    Thank you.

 2                Does the Government have any objections to the

 3     factual statements in the Presentence Report?

 4                MR. KOPEL:    None, Your Honor, thank you.

 5                THE COURT:    Mr. McLaughlin did file, as I mentioned,

 6     a series of documents.      One of them was entitled objection to

 7     Presentence Report.      It doesn't actually address the factual

 8     statements in the Presentence Report.         I will, nonetheless,

 9     overrule it at this time because, first of all, it doesn't

10     speak to the Presentence Report.        Secondly, the arguments

11     that it makes are not supported by the law or the facts in

12     this case.    I will be making a series of rulings after this

13     proceeding on Mr. McLaughlin's other filings but, to be

14     clear, there's a series of motions that were filed.             All of

15     those will be denied because they lack an arguable basis in

16     law or fact, and all of the objections will be overruled.

17     They largely make Fourth Amendment type arguments that lack

18     merit.

19                There being no other objections to the factual

20     statements contained in the Presentence Report, I adopt those

21     factual statements as my findings of fact.

22                Mr. McLaughlin, you face the following maximum and

23     minimum penalties in this case:

24                You face a maximum term of imprisonment of five

25     years.
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 9 of 55
                                                                             9


 1                You face a maximum term of supervised release of

 2     three years.

 3                If the Court were to impose probation, it would be

 4     for a minimum of one year and a maximum of five years.

 5                You face a maximum fine of $250,000.

 6                Does the Government contend that restitution is owed

 7     in this case?

 8                MR. KOPEL:    Yes, thank you, Your Honor.       And if I

 9     did not include it in the sentencing memo that was my error.

10     I'm going to look at it right now, because I believe we would

11     request -- yes, we did ask for a restitution order in the

12     amount of $92,731 which is calculated from the principal, not

13     plus interest, just the principal of the mortgage that was at

14     issue and the underlying conduct less the sale price of the

15     house.

16                THE COURT:    So let me ask you about that.          The

17     restitution statute, either 3663 or 3663A has the same

18     language for these purposes, defines a victim as follows:

19     The term victim, for restitution purposes only.           I'm not

20     talking about the Guidelines now.        I'm reading right now from

21     3663A(a)(2).

22                For purposes of this section, the term "victim"

23     means a person directly and proximately harmed as a result of

24     the commission of an offense for which restitution may be

25     ordered, including in the case of an offense that involves as
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 10 of 55
                                                                           10


 1      an element a scheme, conspiracy, or pattern of criminal

 2      activity, any person directly harmed by the Defendant's

 3      criminal conduct in the course of the scheme, conspiracy, or

 4      pattern.

 5                 So as I read the statute, it really deals with the

 6      offense of conviction, doesn't it?

 7                 MR. KOPEL:   I think Your Honor makes a strong point.

 8      Because I think for purposes was wording of the statute as

 9      you read out, it would appear that either Judge Vacchelli is

10      the sole victim recognized under that law and because there

11      was no -- I believe we could say no actual loss.          I would be

12      happy to stand corrected by the Judge if there were costs

13      involved in addressing what was done to him with the IRS, but

14      I think you're right, Your Honor.

15                 THE COURT:   Sir, did you want to say anything about

16      that?

17                 JUDGE VACCHELLI:    No.   I didn't have any costs.

18                 THE COURT:   Thank you, sir.

19                 So in light of that, I find that no restitution is

20      owed, because I agree with Mr. Kopel that for purposes of the

21      restitution statutes, as opposed to the Sentencing

22      Guidelines, Judge Vacchelli is the only victim in the case

23      and there was no financial loss to him. I am, nonetheless,

24      required to impose a special assessment of $100.

25                 Does either side have any objection to my statement
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 11 of 55
                                                                               11


 1      of the statutory penalties?

 2                 MR. KOPEL:   No, Your Honor.

 3                 THE COURT:   Raymond, did you have any objection,

 4      sir?

 5                 (No response.)

 6                 THE COURT:   All right.    I don't hear anything.

 7                 One of the things I'm required to consider in

 8      sentencing any defendant is a body of advice called the

 9      United States Sentencing Guidelines.        The Guidelines are

10      issued by the United States Sentencing Commission.              They

11      provide me, as the sentencing judge, with guidance or

12      recommendations on what would be a fair and just sentence by

13      requiring me to examine the type of offense involved, here,

14      making false statements in an area within the jurisdiction of

15      the United States or to a Government agency.          They require

16      the Court to consider the characteristics that sometimes

17      accompany that type of offense, and to consider the

18      Defendant's criminal record, if any, as well as other

19      factors.    The end result of the process of applying the

20      Sentencing Guidelines in a particular case results in

21      pointing the Court to a range of months of imprisonment that

22      the Sentencing Commission has decided would be appropriate in

23      a case like this one.       I'm not required to sentence

24      Mr. McLaughlin within that range, but I do have to calculate

25      the range accurately and consider it, along with other advice
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 12 of 55
                                                                           12


 1      the Commission gives me, as well as other factors when I

 2      impose sentence.

 3                 Before sentencing, I placed two notices on the

 4      docket.    One of them was to raise some questions I intended

 5      to raise today concerning the loss calculation and concerning

 6      two other possible enhancements here which are mentioned in

 7      the Presentence Report, one concerning obstruction of

 8      justice, and the other concerning the official victim

 9      enhancement.    I also placed a notice on the docket concerning

10      a condition of supervised release that the Court is

11      considering imposing that would prohibit Mr. McLaughlin from

12      making filings either in the court or by sending -- or on the

13      land records or with other Government agencies or sending

14      correspondence to Government officials without obtaining

15      consent from the Court to do so beforehand.         I make clear

16      that any such condition would not prevent Mr. McLaughlin from

17      challenging his conviction and sentence.

18                 So let me ask both sides whether they wish to

19      comment.    Of course, I have read the Government's brief that

20      was filed yesterday commenting on the Guidelines issues.

21                  Mr. Kopel, did you want to add anything to that?

22      Did you want to say anything about the proposed supervised

23      release condition?

24                 MR. KOPEL:   Thank you.    I think my supplemental

25      brief addresses the Court's questions, unless the Court has
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 13 of 55
                                                                             13


 1      further inquiry.

 2                As far as the supervised release condition, while I

 3      confess I have not deeply researched that, I am quite

 4      familiar from the general practice at the U.S. Attorney's

 5      Office that there have been cases similar to this one with

 6      respect to the volume and nature of filings which have led to

 7      court orders limiting those filings to those focused on the

 8      subject matter at issue and possible appeals from that.          I

 9      have would have no objection.       I think it's a reasonable

10      proposal.

11                THE COURT:    One or two questions on the Guidelines

12      before I leave you.

13                You do agree that with regard to -- assuming the

14      Court makes the findings, and I do expect to, I'll ask

15      Mr. McLaughlin if he has anything to say first.          With regard

16      to the loss to Citibank, for Guidelines purposes, you do

17      agree that the correct calculation of that loss is the

18      principal of the mortgage which was $233,000 and change,

19      minus the foreclosure sale value, was which $141,000, plus

20      the attorneys fees?

21                MR. KOPEL:    Yes, Your Honor.

22                THE COURT:    I think -- I guess I will, if you want

23      to comment further, I saw the filing you made with regard

24      to -- I saw the argument in your brief with regard to

25      intended tax loss and the definitions.         I don't know if you
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 14 of 55
                                                                              14


 1      want to say anything further about that.         I guess where I may

 2      part waves with you on that is I think the Court has to make

 3      a finding by a preponderance of the evidence that

 4      Mr. McLaughlin intended to impose a loss on Judge Vacchelli.

 5      And I will say -- and actually just to give Judge Vacchelli

 6      if he wants a chance to speak to this, I would welcome his

 7      comments.    My own sense of the trial evidence and the facts

 8      set forth in the Presentence Report are that Mr. McLaughlin's

 9      intent was in filing the tax -- the false tax documents with

10      the IRS and the Treasury, and filing them in court around the

11      same time, was the same intent pretty much that he exhibited

12      throughout the process, which was to frustrate, impede, slow

13      down the state court foreclosure procedure in that particular

14      case by, frankly, harassing Judge Vacchelli, and perhaps

15      hoping to get him to either recuse himself or take him off

16      the case, and was very much appeased with the baseless

17      grievances filed against the judge and many other steps.          I

18      think that the fact that he filed it, though, with the court

19      around the same time that he filed it with the Treasury,

20      tends to weigh against the finding that he actually intended

21      to impose that loss on Mr. Vacchelli.        But that's just my

22      current thinking.      I'd be happy to hear more about that if

23      either one of you wants to say anything about that.

24                MR. KOPEL:    If I may, Your Honor.      I think Your

25      Honor rightly points out that there is some possible
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 15 of 55
                                                                              15


 1      ambiguity in the definition of intended loss.          And depending

 2      on how one resolves that, it may resolve the factual

 3      question.     It's possible that the Court and the Government

 4      have a slightly different perspective on that in that what we

 5      focused on page two of our supplemental memo was that comment

 6      3A IV to the Guideline in question, 2B1.1, it defines the

 7      intended loss as harm that the defendant -- the intended loss

 8      is what the defendant knew or under the circumstances

 9      reasonably should have known was a potential result of the

10      offense.    So from our perspective, it's a bit of a lower

11      standard than I think I hear the Court relying upon.             This is

12      subject, of course, to the --

13                 THE COURT:   Let me ask you about that.       So

14      reasonably foreseeable pecuniary harm under the Guidelines,

15      comment IV, is defined as you just stated, I agree.             But

16      reasonably foreseeable pecuniary harm appears as part of the

17      definition of actual loss and it does not appear, as I see

18      it, in the definition of intended loss.         Do you have the

19      Guidelines there?

20                 MR. KOPEL:   I'm going to pull them out.       Thank you,

21      Your Honor.

22                 THE COURT:   I may be getting this wrong so I want to

23      check it with you.      To be clear, I'm looking at 2B1.1,

24      application note 3.

25                 MR. KOPEL:   Thank you, Your Honor.      There's an
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 16 of 55
                                                                         16


 1      interesting interpretative question.        This is how the

 2      Government sees it.     Intended loss is defined in sub Roman

 3      numeral (II) and says:      The pecuniary harm that the Defendant

 4      purposely sought to inflict, and it includes -- and that's

 5      where it says even if it is impossible, for instance, in the

 6      Government's --

 7                THE COURT:    It says includes intended pecuniary harm

 8      that would have been impossible or unlikely to occur.

 9                MR. KOPEL:    Yes.

10                THE COURT:    I agree with that.

11                MR. KOPEL:    And then it defines pecuniary harm in

12      Roman numeral III.     And then in Roman numeral IV, to me it's

13      a further development to the concept of pecuniary harm

14      whether for intended or whether for actual or intended --

15                THE COURT:    Well, except that, I guess, and maybe

16      this is the source of disagreement.        The term reasonably

17      foreseeable pecuniary harm actually is part of the definition

18      of actual loss which is (a)(1).       And so I think it's

19      reasonable to read the separate definition of reasonably

20      foreseeable pecuniary harm as further articulating actual

21      loss.

22                MR. KOPEL:    I suppose my only retort to that, and

23      this is ultimately a judgment call, Your Honor, but at the

24      end of that definition in subnote IV, Roman numeral IV, it

25      says "knew or under the circumstances reasonably should have
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 17 of 55
                                                                              17


 1      known was a potential result of the loss."         So I'm thinking

 2      that that embraces intended but not realized loss.              But

 3      there's an argument in both directions, I see it.          So I defer

 4      to the Court.

 5                THE COURT:    I just wanted -- I'm not trying to make

 6      him speak at all.      It's perfectly fine.     In light of what I

 7      said earlier about my thinking about Mr. McLaughlin's intent,

 8      I just want to make sure, Judge Vacchelli, if you wanted to

 9      say anything about that or if you wanted to express

10      disagreement?

11                JUDGE VACCHELLI:      No, I have nothing additional to

12      say, Your Honor.     I just gave the facts at trial.       I'll leave

13      it to the Court to decide the law and listen to the

14      arguments.

15                THE COURT:    Thank you, sir.

16                So in light of that -- thank you, Mr. Kopel -- I

17      will ask the person who has asked me to call him

18      Raymond -- actually, I'm sorry, before I do that.          You were

19      okay with the supervised release condition?

20                MR. KOPEL:    Yes.    Could I add one thing, Your Honor?

21                THE COURT:     Yes.

22                MR. KOPEL:    My general approach to this issue, which

23      may or may not influence the Court's thought, is that I

24      regard the loss that could have ensued to Judge Vacchelli as

25      a collateral consequence of what I think the Court rightly
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 18 of 55
                                                                             18


 1      points out was the primary objective.        And my understanding

 2      is that collateral objectives, if reasonably foreseeable,

 3      would still fall within intended loss.         But I think we have

 4      hashed out the different approaches to this and that's my

 5      submission.

 6                THE COURT:    Thank you.

 7                Raymond, let me ask you, did you want to say

 8      anything about any of what I've discussed with the Government

 9      concerning the loss, what was intended by your actions, or

10      the condition of supervised release that would prevent you

11      from filing things without the permission of the Court?            Did

12      you want to say anything about any of those things, sir?

13                THE DEFENDANT:     Is this a public courtroom?        Is this

14      a public court?

15                THE COURT:    It is, indeed.

16                THE DEFENDANT:     Are you a public judge?

17                THE COURT:    I'm not sure what you mean by that.         Did

18      you want to say anything about what I said, sir?

19                THE DEFENDANT:     I want to, but I need to clarify if

20      this is a public --

21                THE COURT:    You don't need to clarify anything.

22      What I'm asking you --

23                THE DEFENDANT:     My private rights are being

24      violated.     That's why I'm asking.

25                THE COURT:    Do you want to say anthing?
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 19 of 55
                                                                          19


 1                THE DEFENDANT:     I put a notice on the record which

 2      is there, which you've seen, I have mentioned, and the notice

 3      is clearly stated that you, as a public judge, does not have

 4      personal private jurisdiction yet this hearing is still going

 5      on.   So if this is a public court, how can you have private

 6      jurisdiction?    That's what I want to know.       And I have other

 7      things that I need to say of course.

 8                THE COURT:    Go ahead and say them.

 9                THE DEFENDANT:     I, Raymond, possessing my private

10      right, that is, my possessory interest, nine-tenths of the

11      law, in my person, as the sole and rightful owner of my

12      person.   Now, again, notice the public, that public Judge

13      Michael Shea, the Court, lacks private personal jurisdiction.

14      He never acquired private personal jurisdiction and only has

15      authority over the title to my person in this case.

16                Under Amendment Four, my possessory interest, which

17      is nine-tenths of the law, in my person, which is my private

18      right, see Alderman v. United States, 394 U.S. 165, 174 22

19      L.Ed.2d 17689 Supreme Court (1969).        That private right

20      outweighs United States' public interest, its' title,

21      one-tenth of the law, to my person.        In other words, I,

22      Raymond, have private personal jurisdiction and a public

23      judge, such as Michael Shea, can never have or acquire

24      private personal jurisdiction, that is, Michael Shea, a

25      public judge, can never have or acquire the private personal
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 20 of 55
                                                                            20


 1      right to speak.     A public judge's only interest is in the

 2      title to my person.     A public interest, which is not a

 3      private right and, thus, by operation of law bar the public

 4      judge, to wit, Michael Shea, from having private personal

 5      jurisdiction.     Thus, Michael Shea, a public judge, can never

 6      have acquired a private right to speak.         And whereas title

 7      does not attach to my person to or provide possessory

 8      interest, a judgment rendered on a personal private

 9      jurisdiction is void, because public judge Michael Shea has

10      authority only to command and make legal determinations for

11      the title to my person and not my person.         In conclusion,

12      public judge Michael Shea cannot, never acquired, or have

13      private personal jurisdiction because private rights do not

14      exist in the public.      Furthermore, Defendant Kopel committed

15      common law trespass when he sanctioned and caused Defendant

16      Dragan to invade upon my possessory interest in my person.

17      When Kopel committed the common law trespass he knew or

18      should have known that he only had authority over an interest

19      in the title to my person and not my person.          Kopel also knew

20      and should have known that a title to my person is public and

21      that said title is outweighed by my private rights which is

22      my possessory interest which is nine-tenths of the law and my

23      person.   Being fully aware of this information, Kopel

24      committed common law trespass during which he invaded my

25      possessory interest in my person, knowing that my private
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 21 of 55
                                                                            21


 1      right is protected by Amendment Four to the Constitution and

 2      that he only had interest and authority over the title to my

 3      person and not my person.      The common law trespass was

 4      deliberate -- was deliberately committed by Kopel as a part

 5      of his duties as a United States Attorney or Assistant

 6      Attorney who knew or should have known the law governing his

 7      conduct.    Kopel had no license from me to justify his action

 8      of the common law trespass which lasted approximately ten

 9      hours and during which I had no dominion and control of my

10      person.    Kopel's actions violated Amendment Four and caused

11      pain, suffering, and emotional distress to me.          Defendant

12      Dragan committed common law trespass also when he invaded my

13      possessory interest in my person on June 8, 2017.          When

14      Dragan committed common law trespass upon my possessory

15      interest in my person, he purposely injured me because he

16      knew or should have known the law of the Government's conduct

17      and that he only had authority over and interest in the title

18      to my person and not my person.       And because Dragan knew or

19      should have known that a title to my person is public and

20      that said title is outweighed by my private rights, that is

21      my possessory interest, nine-tenths of the law, in my person,

22      he intentionally committed common law trespass as part of his

23      duty as an Internal Revenue Service Officer knowing that my

24      private right to be secure in my person is protected by

25      Amendment Four to the United States Constitution, and that he
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 22 of 55
                                                                                22


 1      only had interest in and authority over the title to my

 2      person and not my person.       Dragan had no license from me to

 3      justify his action of common law trespass which lasted

 4      approximately ten hours and during which I did not have

 5      exclusive control over my person.         Dragan's actions violated

 6      my possessory interest in my person and Amendment Four which

 7      caused pain, suffering, and emotional distress to me.             The

 8      Court has been noticed that it has no personal jurisdiction

 9      over this because this is a public courtroom and you are a

10      public judge.

11                 THE COURT:   Did you want to say anything else?

12                 THE DEFENDANT:    No.

13                 THE COURT:   Okay.      I will address your points in the

14      proceeding.

15                 Turning to the Guidelines calculation, I find as

16      follows:

17                 First, I'm using the manual effective November 1st,

18      2018, which is the manual in effect today.         The relevant

19      Guideline is Section 2B1.1.         The base offense level set forth

20      in that Guideline is 6 for this type of an offense.             I agree

21      with the Government and the Probation Office that

22      Mr. McLaughlin's conduct vis-a-vis Citibank, although not

23      part of the offense of conviction, constitutes relevant

24      conduct under Section 1B1.3 of the Guidelines.          The

25      Government argued to the jury at the trial that based on the
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 23 of 55
                                                                             23


 1      evidence, and I find that the evidence presented at trial

 2      showed by a preponderance of the evidence that

 3      Mr. McLaughlin's filing of false tax documents with the IRS

 4      and Treasury regarding Judge Vacchelli was part of an overall

 5      common scheme or plan, and certainly part of the same course

 6      of conduct as his overall attempt to continue living in his

 7      house without paying the mortgage used to purchase or

 8      refinance it.    As the Government argued at trial, and as the

 9      evidence showed easily by a preponderance, he never paid a

10      dime on the refinance mortgage despite that he and his wife

11      had income and assets more than sufficient to do so.            He was

12      given opportunities to cure his defaults to which he did not

13      respond.    He dragged out the mortgage foreclosure litigation

14      in various ways, including by filing frivolous motions,

15      filing baseless grievances against the judge, by filing a

16      baseless federal lawsuit, by ripping up his mortgage in the

17      courtroom, and by committing the offense conduct in this

18      case.   The loss must, therefore, be calculated not only on

19      the basis of the offense of conviction but also on all of the

20      relevant conduct under Section 1B1.3.        I find that the loss

21      attributable to the offense and the relevant conduct taken

22      together is $189,000.      This includes the $92,000 difference

23      between the value of the mortgage loan, the principal of the

24      mortgage loan, and the foreclosure sale proceeds, that is to

25      say, 233,000 minus 141,000, plus $97,000 in attorneys fees
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 24 of 55
                                                                            24


 1      incurred by Citibank, which I find also to have been a direct

 2      result of the relevant conduct in this case.

 3                I do part ways with the Government about the

 4      intended loss.     Although I admit it's a reasonable

 5      disagreement.    I do not find that the evidence at trial

 6      showed by a preponderance of the evidence an intention to

 7      cause a financial loss to Judge Vacchelli.         Mr. McLaughlin

 8      filed the tax documents on the state court docket in his

 9      foreclosure case at around the same time he sent them to the

10      IRS and the Treasury Department.        I find that that action was

11      intended to alert Judge Vacchelli to the situation and to

12      cause him to recuse himself or otherwise intended to

13      interfere with the progress of the lawsuit, as Mr. McLaughlin

14      had done many, many times before and as he, frankly, has

15      attempted to do in this case.       Had he intended to impose a

16      loss to Judge Vacchelli, I think it's unlikely he would have

17      alerted him to the conduct so that the IRS would not have

18      stopped its investigation at the outset and may have assessed

19      him a deficiency.     So in light of my finding that the loss is

20      $189,000, I add 10 levels under Section 2B1.1(b)(1)(F).

21                I also find that the addition of three levels under

22      Section 3A1.2(a) of the Guidelines is warranted.          That

23      Guideline provides that if the victim of the offense was a

24      Government officer and the event was motivated by such status

25      then three levels are added.       I find that the evidence at
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 25 of 55
                                                                              25


 1      trial showed by at least a preponderance of the evidence that

 2      Mr. McLaughlin filed the false documents with the IRS in

 3      order to harass Judge Vacchelli, impede the litigation

 4      against Mr. McLaughlin over which Judge Vacchelli was

 5      presiding, and to pressure Judge Vacchelli to recuse himself

 6      from that litigation or otherwise to take steps that would

 7      have slowed down the litigation.        All that is sufficient to

 8      show that Mr. McLaughlin was motivated by Judge Vacchelli's

 9      status as a officer of the Government, because only such an

10      officer, namely a judge, can preside over litigation.           And

11      therefore whether or not Mr. McLaughlin had any ill-will

12      toward Judge Vacchelli is beside the point.         The fact is he

13      targeted Judge Vacchelli because of his status as the person

14      who had the power to slow down the mortgage foreclosure.

15      And, therefore, I find that the enhancement applies.

16                I also find that an enhancement of two points

17      applies for obstruction of justice under Section 3C1.1

18      because Mr. McLaughlin willfully failed to appear, as

19      ordered, for a judicial proceeding under application note 4E

20      of 3C1.1.    On the day of jury selection, after he arrived

21      over an hour late, having been told when jury selection would

22      be previously and having been warned about the need to attend

23      court at the pretrial conference, and on other occasions, and

24      after claiming that he thought the trial would start the

25      following day, I specifically warned Mr. McLaughlin that it
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 26 of 55
                                                                                    26


 1      was a condition of his release that he attend court

 2      proceedings.    I should say I reminded him of that.            I also

 3      told him that if I found that he willfully violated that

 4      condition, I could find him to be in violation of the

 5      conditions of his release and order him to be detained.                He

 6      told me he understood that warning.        Nevertheless, the next

 7      day he did not show up for trial.        After both his defense

 8      lawyer and the Probation Officer who was supervising him at

 9      the time attempted repeatedly but unsuccessfully to contact

10      both him and his wife, I made a finding that he knowingly and

11      voluntarily absented himself from the trial.          Later on the

12      same day I was informed by the probation officer that he had

13      left a note stating that he would rather die than go to

14      prison.   He did not attend court the next day either.             I

15      issued a warning for his arrest to the U.S. Marshals in light

16      of his violation of his condition of release.          The U.S.

17      Marshals devoted resources as, it turns out, did the Hartford

18      Police to finding him.      I also spent time communicating with

19      the U.S. Marshals about this matter, at one point

20      interrupting the charge conference to take a call from them

21      concerning his whereabouts.       It is true that Mr. McLaughlin

22      returned voluntarily to court on the Monday after the first

23      two days and weekend of the trial, and he showed up in the

24      building on his own apparently due to a change of heart.                 But

25      that doesn't make his failure to appear on the first two days
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 27 of 55
                                                                                 27


 1      of trial, after being warned, anything but willful.              I still

 2      may take his voluntary return into account in deciding where

 3      in the Guideline sentencing range to sentence him or whether

 4      to impose a non-Guidelines sentence, and I certainly will

 5      take that conduct into account.       Nonetheless, I find an

 6      enhancement is warranted under this provision.           So an

 7      additional two points applies.       When the math is done, six

 8      points plus ten points plus an additional five points for the

 9      two enhancements, I find that the offense level is 21.

10                  Mr. McLaughlin has, of course, not accepted

11      responsibility for his offense.       Mr. McLaughlin has no

12      criminal record.     And as a result he is in Criminal History

13      Category I.    As a result, I find that his Guidelines range is

14      37 to 46 months of imprisonment, one to three years of

15      supervised release, a fine of 15,000 to $150,000, and a

16      special assessment of $100.

17                Does either side object to my determination of the

18      Guidelines range?

19                MR. KOPEL:    No, Your Honor.     Thank you.

20                THE COURT:    And I don't hear any objection from

21      Mr. McLaughlin.

22                THE DEFENDANT:     Your Honor, do you have personal

23      jurisdiction in this matter?

24                THE COURT:    Sir, do you have an objection?

25                THE DEFENDANT:     I'll object to everything.         Do you
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 28 of 55
                                                                                  28


 1      have personal jurisdiction in this matter in this public

 2      courtroom?

 3                THE COURT:    Sir, I'm not going to respond to your

 4      questions.    That's not how this proceeding works.         I will

 5      address your points --

 6                THE DEFENDANT:     But you're conducting a hearing that

 7      where you admitted earlier on the record that this is a

 8      public court, yet you're using private rights to enforce

 9      against my person which is a conflict of interest.              You can't

10      have private rights in the public.        And everybody's

11      proceeding as if this is okay and it's not okay.

12                THE COURT:    I understand that's your position and

13      I'm going to address your position at the end of this

14      proceeding.    Right now I'm in the position of -- there are

15      certain steps that I have to take in the sentencing.              I will

16      address your arguments.

17                With regard to -- did you have an objection to the

18      calculation of the Guidelines?

19                THE DEFENDANT:     I object to everything.      Your Honor

20      has no personal jurisdiction.

21                THE COURT:    Fair enough.     All right.    We've now

22      reached the part of the proceeding where I'll ask both sides

23      if they would like to make their presentations in support of

24      a sentence taking into account not only the Guidelines, but

25      the sentencing factors in Section 3553(a) of Title 18.              And
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 29 of 55
                                                                          29


 1      I'll begin with Mr. McLaughlin.       Did you want to say anything

 2      else other than what you've already said, sir?

 3                THE DEFENDANT:     Judge Michael Shea never acquired

 4      private personal jurisdiction because private rights do not

 5      exist in the public.      The judgment was void because it was

 6      not rendered -- because it was rendered with no private

 7      personal jurisdiction.      A judge without jurisdiction is no

 8      more than a man in the street.       What his views may be with

 9      respect to a given issue presented to him are but of a

10      passing moment.     Jurisdiction either exists or it doesn't.

11      The issue of jurisdiction can be raised at any time even, as

12      has been said, on a petition for a rehearing after unanimous

13      decision by the Supreme Court.       See Indianapolis v Chase

14      National Bank, 314 U.S. 63.

15                THE COURT:    Did you want to say anything else, sir?

16                THE DEFENDANT:     What was that?

17                THE COURT:    I said did you want to say anything

18      else?

19                THE DEFENDANT:     No.

20                THE COURT:    All right.    I'll hear from the

21      Government.

22                MR. KOPEL:    Thank you, Your Honor.

23                I just want to say that as a general matter this

24      case is both with respect to Mr. McLaughlin very tragic, but

25      it's also very serious.      And the reason we regard this as
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 30 of 55
                                                                               30


 1      serious and have asked for a high end sentence which is

 2      something I very rarely do in court is five factors.            Some of

 3      these I've outlined in the Government's sentencing documents,

 4      but I want to sum them up here with certain emphases.

 5                Factor one is the duration and the intensity of this

 6      course of conduct of which the offense for which

 7      Mr. McLaughlin was convicted was a part.         This has been going

 8      on for 10 years, since 2009.       It shows no signs of abating.

 9      It manifests throughout this course of conduct a series of

10      false very determinatively held beliefs by Mr. McLaughlin

11      which, in sum, negate the fundamental duties that we all have

12      as citizens in a free country to follow the laws, to pay our

13      financial obligations taken on willfully, and to keep our

14      promises when we enter into solemn legal obligations.            The

15      belief system Mr. McLaughlin has adopted negates all of that.

16      And the only reason that some folks who follow these

17      doctrines, like Mr. McLaughlin, manage for a time to get away

18      with it is because all the rest of us in the broader

19      community do follow the laws, do sign documents truthfully

20      intending to carry out our legal obligations.          Should this

21      ever become more prominent across the society, you really

22      couldn't have the decent civil society in which a free

23      republic depends.     So while it might seem trivial to some

24      from the outside looking in, this is serious and very

25      problematic stuff.
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 31 of 55
                                                                          31


 1                The second point the Government is concerned about

 2      is the resulting extent of disruption and at times

 3      destruction resulting from anyone who acts upon these beliefs

 4      as Mr. McLaughlin has.      For many, many years the folks who

 5      own the mortgage, in this case Citimortgage, had to deal with

 6      a tremendous amount of disruption simply trying to get

 7      Mr. McLaughlin, who had the ability to pay his mortgage, to

 8      do so.   And in an honorable way they approached this

 9      thoughtfully.     As the Court said, the evidence at trial

10      showed Citimortgage tried to remedy things with

11      Mr. McLaughlin.     They invited him to renegotiate the terms of

12      the mortgage.     They said we want to help you save your home.

13      Mr. McLaughlin wouldn't have any of that.         He took the

14      position that even though I signed the mortgage and entered

15      this deal and reside in this house, I'm not paying a dime.

16      And he did not.     Despite having the capacity.

17                This then -- the damage and disruption then extended

18      to the court system.      We all know how tremendously busy and

19      overworked and overfilled with cases and responsibilities

20      state judges are across the country, like Judge Vacchelli,

21      who by every shred of evidence that was presented in court,

22      including his own testimony and demeanor, really manifested

23      that Judge Vacchelli was someone whom all of us would

24      emulate, the patience, the thoughtfulness, the desire to bend

25      over backwards to show all citizens that you have a right to
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 32 of 55
                                                                        32


 1      be heard.    And he did hear Mr. McLaughlin, time and time and

 2      time again ad nauseam.       And Mr. McLaughlin's response to that

 3      graciousness was to take advantage of the Court and seek to

 4      manipulate the Court with false filings, bogus filings,

 5      ethical complaints against this good judge's conduct who, no

 6      matter how ill-founded, had to deal with the anxiety, the

 7      stress, and the time out of his already over-filled workday

 8      to address them with the Judicial Conduct Commission which,

 9      of course, found no basis for the complaints that

10      Mr. McLaughlin filed.       And the time on the Judge's docket, he

11      carefully answered all these motions, as he testified, and

12      common sense would also validate, very rarely do cases have

13      this kind of disruptive litigation.        If a substantial

14      portion, never mind all one's cases were like that, business

15      of the courts would grind to a halt.        Once again, this

16      behavior is so deeply uncivil to what's required of citizens

17      in a free society to carry on and have rights that are

18      respected and a system that can respect them.

19                 And thirdly, the -- may I have the Court's

20      indulgence here -- this is especially troubling given

21      Mr. McLaughlin's, I'll say it with no reservation, honorable

22      past before the year 2009.       Mr. McLaughlin took on the role,

23      was hired as a police officer --

24                 THE DEFENDANT:    Objection, I was never a police

25      officer.
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 33 of 55
                                                                            33


 1                 THE COURT:   Sir, I'm going to require that you

 2      refrain from making comments while Mr. Kopel is speaking.           If

 3      you want to respond after he's done, I'll give you a chance

 4      to do that.

 5                 THE COURT:   Go ahead, Mr. Kopel.

 6                 MR. KOPEL:   Thank you, Your Honor.

 7                 I'll just say for the record, and I respect

 8      Mr. McLaughlin's right to disagree because we are a free

 9      country with rights, but the Government spoke with

10      Mr. McLaughlin's former supervisor, Kelvin Kearse, a very

11      decent man who was the captain and I believe he later was the

12      Chief of the Windsor Police Department.         He's now Chief of

13      Security for the Windsor public schools.         A man who really

14      respected Mr. McLaughlin's high quality work as an officer,

15      who told us Mr. McLaughlin had been voted Officer of the Year

16      by his peers shortly before these incidents in 2009 started

17      happening.     And he told us, he warned Mr. McLaughlin when he

18      started espousing this philosophy, this belief system, he

19      told us that he told Mr. McLaughlin in 2009 and 2010, he

20      said, Raymond, I know of people who have done this and

21      adopted this belief system and stop following the laws and

22      think the laws don't apply to them.        And, Raymond, he said,

23      every one of them ends sadly in jail.        And he tried to warn

24      him off.     Mr. McLaughlin thought he had superior knowledge

25      and disregarded that advice.
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 34 of 55
                                                                           34


 1                The fourth consideration is the complete and utter

 2      lack of acknowledgement that this was not the right path to

 3      follow by Mr. McLaughlin.      I have never in 25 years as a

 4      prosecutor seen a case with a defendant lacking such remorse.

 5      In fact, just the opposite.       Mr. McLaughlin has spent a lot

 6      of the last few months filing motions with the court accusing

 7      the Judge here, Your Honor Judge Shea, myself, Agent Gust,

 8      Agent Dragan, and anyone else involved in the prosecution and

 9      management of this case, with being in a conspiracy to

10      deprive him of rights, without any acknowledgment that it was

11      his conduct that, unfortunately, brought him before the court

12      with a charge found by a Grand Jury and a guilty verdict

13      found by a jury of the people.       So this indicates that

14      Mr. McLaughlin in his present frame of mind is happy and, in

15      fact, intends to continue this disruptive course of action

16      with not end in sight visibly.

17                And lastly, there's the concept of general

18      deterrence.    I said in my sentencing memo that I've been

19      given to understand from more than one agent, particularly in

20      the IRS and the IRS Inspector General's Office, and I have

21      also heard this from sheriffs and deputy sheriffs from the

22      mid-west at training sessions that I've been to by the

23      Department of Justice, that this ideology which goes under

24      the rubric -- Mr. McLaughlin may object, he has a right to --

25      but it's called sovereign citizen ideology, it is toxic and
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 35 of 55
                                                                             35


 1      it is proliferating across the country.         It has the use of

 2      legal terms but it really, in my mind, and I think the

 3      evidence shows, is an ideology that is nothing more than an

 4      excuse to betray one's obligations of honesty and of

 5      integrity with one's fellow citizens.        It is a philosophy

 6      that rationalizes the cheating of your community and your

 7      fellow citizens and the most fundamental civic obligations.

 8      As I said at the outset, to keep your promises so far as

 9      possible, to pay the debts that you've willfully undertaken,

10      to follow the laws, that if we don't all follow them we lose

11      the benefits of living in a free and decent society.            It is a

12      toxic ideology and it needs to be deterred.

13                And lastly, Your Honor, as I said in my sentencing

14      memo.   These cases are not brought as often as other cases

15      involving other kinds of crimes are for the simple reason

16      that prosecuting them often involves a tremendous time

17      investment.     And I'm not complaining.     I'm just saying that

18      that these cases are under prosecuted and therefore under

19      deterred.     And this is one of the very few times in

20      Connecticut where the message can go out whoever seeks to

21      adopt this kind of behavior and belief system, it's a very

22      bad idea.     Don't do it.

23                Thank you, Your Honor.

24                THE COURT:    Thank you, Mr. Kopel.

25                Mr. McLaughlin, other than saying that you were not
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 36 of 55
                                                                              36


 1      a police officer, is there anything else you'd like to say in

 2      response to what Mr. Kopel said?

 3                 THE DEFENDANT:    I have a Fourth Amendment right to

 4      secure my person yet he talks on honestly.         The United States

 5      and you have the liability for the person.         You know that.

 6      He knows that.     You back up the title.      You back up the title

 7      for everything.     You know that.    But yet you put an

 8      indictment into the Court and start this process and try to

 9      make it seem as if I'm the one not paying my bills.             You guys

10      have the title.     When you have a title you're the one who is

11      liable and you know that.

12                 THE COURT:   Mr. McLaughlin, sir, address your

13      comments to me.

14                 THE DEFENDANT:    The Fourth Amendment clearly states

15      that I have a right to be secure in my person.          That's what

16      it says.

17                 THE COURT:   It does say that.

18                 THE DEFENDANT:    The United States has the title to

19      that person.     That is the public interest.      That's the public

20      side of the point.      You guys have that.     Which makes

21      Mr. Kopel my fiduciary.      He is my fiduciary.      Any debt that

22      the person creates he's liable for it.         United States is

23      liable for it.     It's in the Constitution.      And yet he talks

24      about somebody not being honest when he brought this case

25      into the court by not being honest.        I sent him a notice of
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 37 of 55
                                                                              37


 1      discharge and he hasn't done so yet, but you guys are still

 2      proceeding with this violating my private rights which I have

 3      which is private, by the way, it's private.         And hasn't been

 4      admitted in this court.      This is a public court.      So either

 5      someone has stolen my private rights and converted me to a

 6      public being or something isn't right.         But some kind of

 7      farce is going on.      So he's the fiduciary here, and Your

 8      Honor knows that, but still I'm being prosecuted for

 9      something that the United States has agreed to accept the

10      liability for.

11                 THE COURT:   All right.    Thank you, sir.

12                 I'm going to take a short recess.       I'll be back in

13      about five minutes to impose sentence.

14                 (Recess.)

15                 THE COURT:   Please be seated.

16                 Mr. McLaughlin, I will address the points you made

17      today as well as the points you made in your filings in a few

18      minutes.    First, it's my job, however, to explain the

19      sentence that I'm going to impose.

20                 The law requires me to consider a series of factors

21      before deciding on a sentence.       The factors are listed in

22      Section 3553(a) of Title 18 of the United States Code.            Those

23      factors include your background and characteristics, the

24      nature and circumstances of this crime, the purposes of a

25      criminal sentence.
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 38 of 55
                                                                          38


 1                The purposes of a criminal sentence include

 2      punishment.    Punishment itself includes the need to reflect

 3      the seriousness of the offense and the need to promote

 4      respect for the law, among other things.

 5                Deterrence.     Deterrence includes both deterring you

 6      from committing crimes in the future and deterring others

 7      from committing this type of a crime.

 8                Rehabilitation, which means addressing treatment or

 9      medical or vocational needs you might have, and protecting

10      the public from further crimes by you.

11                Those are the purposes of a criminal sentence.

12                Another factor the law requires me to consider is

13      the Sentencing Guidelines.       As I said before, the Guidelines

14      range in this for imprisonment is 37 to 46 months, and for

15      supervised release one to three years.         And the fine range is

16      what I stated before.

17                I have to consider the need to avoid unwarranted

18      sentence disparities among defendants with similar records

19      who have been found guilty of similar conduct.

20                In cases where restitution applies I have to

21      consider restitution, but I don't find that applies here.

22                In short, what the factors require me to do is to

23      take all the information I've learned about you and all the

24      information I've learned about the case and weigh that

25      information to determine a sentence that is fair, just, and
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 39 of 55
                                                                               39


 1      reasonable, and also one that is sufficient but no greater

 2      than necessary to serve the purposes of sentencing.             Now,

 3      I've considered all of the factors here, but every case is

 4      different and some factors weigh more heavily than others.

 5      So I want to explain more specifically how I've reached a

 6      decision as to the appropriate sentence in your case.

 7                First, I should point out the law gives me

 8      discretion to depart from the Guidelines range.          I'm not

 9      going to exercise that discretion because I don't see a basis

10      for departure.     The law also gives me discretion, however, to

11      impose a non-Guideline sentence.        I am going to exercise my

12      discretion to do that for reasons I will describe as I walk

13      through how I believe each of these factors applies in this

14      case beginning with your background and characteristics.

15                Now, you say today you're not a police officer, but

16      that's not what the facts in the case show.         And your

17      background as a police officer and as someone who worked in a

18      halfway house shows that you have some knowledge of the law

19      and, in fact, at one point you took an oath to uphold it.

20      You are also -- there's evidence that you were also

21      specifically warned by your boss about the dangers of diving

22      down the rabbit hole of sovereign citizen ideology.             You

23      chose to do it anyway, at a huge cost to yourself and your

24      family.     You were making a good income.      You had good

25      benefits.     Your wife was making a good income.       By all
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 40 of 55
                                                                                    40


 1      accounts you have a good family and you have a child who you

 2      were supporting.     You had a home.     You had -- you were living

 3      the American dream and you chose to throw it away.              You have

 4      no criminal record.     You never previously served time.           But

 5      you chose to take steps to get on a train down this rabbit

 6      hole and it's apparent today from your conduct and throughout

 7      this case that you continue to want to be on that train.

 8                   I should point out I've conducted competency

 9      examinations previously.      I've always found you to be

10      competent.    You've always shown an understanding of my

11      questions.    You've shown that today, even though your

12      responses were not actually responses in a legal way, and at

13      times you've shown moments of great clarity.          For example, at

14      the pretrial conference in this case you actually at times

15      were actually behaving reasonably effectively as your own

16      lawyer at that time.      You were making pertinent arguments.

17      And then after the verdict came, you also made some pertinent

18      points in the filings you made.        Then, for whatever reason,

19      you chose to return to expressing the belief that you've

20      expressed over and over and over again in this case.              And

21      that's your decision.      I do not find that -- I don't think

22      there's any basis to find that you suffer from any mental

23      defect.   I've observed you many times in the courtroom.                I

24      think that you know exactly what you're doing and have known

25      what you're doing for the last decade.
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 41 of 55
                                                                                  41


 1                 Turning next to the nature and circumstances of this

 2      offense which is also a factor I'm required to consider.              I

 3      agree with Mr. Kopel that the offense conduct and the

 4      relevant conduct are serious.       I should say by the standard

 5      of federal offenses that I have to sentence it does fall at

 6      the low end of the spectrum for seriousness.          It's not a

 7      violent offense.     It's still serious.     But the nature of the

 8      offense is only the beginning.       I also have to consider the

 9      circumstances of the offense.       And the circumstances here

10      make it more serious.      Your false statements to the IRS were

11      not a quixotic prank.      They were not a victimless tax

12      protest.    They were not aimed at apparently reducing your own

13      tax liability.     They were, instead, an assault on a public

14      official and on the civil justice system and the foreclosure

15      process.    Worse, they were part of the broader pattern of

16      disrespect for the law and others shown by you, including

17      previous false tax filings, other harassing conduct aimed at

18      the judge who was presiding over the case, a deliberate and

19      fraudulent exploitation of Citibank's willingness to extend

20      you a mortgage, and the list goes on.

21                 The next thing I want to talk about are the purposes

22      of a criminal sentence that are most salient here.              First and

23      foremost, there's a need to reflect the seriousness of this

24      offense.    Targeting a public official for harassment is

25      serious conduct.     Government employees, including judges,
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 42 of 55
                                                                              42


 1      have to be allowed to do their jobs free from fear of

 2      harassment by disgruntled litigants.        There's a crying need

 3      in this case to promote -- for the sentence to promote

 4      respect for the law.      Ever since 2009, when you decided to

 5      refinance your mortgage and not pay for it, you exhibited a

 6      callus disrespect for the law.       People in this country work

 7      hard every day precisely because they know they need to pay

 8      their mortgage.     You chose to live in your house without

 9      paying your mortgage.      And then you accentuated that conduct

10      by committing the offense conduct in this case and by taking

11      various other steps that the Government has already outlined

12      and of which you were well aware, all of which exhibit

13      disrespect for the law.      Your comments today continue to

14      exhibit that disrespect.      And to be clear, you're not going

15      to be sentenced today for your beliefs.         That's not what's

16      happening here.     You are free to believe whatever you want to

17      believe and you're free to express yourself however you wish.

18      What you're not free to do is to act on beliefs in a way that

19      shows disrespect for the law.       And your conduct and relevant

20      conduct in this case show that pattern of action.          And it's

21      for that that you will be sentenced, not for your beliefs

22      alone.

23                There's also a need in this case to protect the

24      public.   Although you have no record of violence and you have

25      not sold drugs, your behavior still harms the public.           It
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 43 of 55
                                                                              43


 1      harms the justice system by diverting resources from

 2      meritorious cases.     That has included your conduct in this

 3      case.   There are dozens of filings in this case that are

 4      nonsensical, that have caused the Court to have to spend time

 5      on them, have caused the Government to have to spend time on

 6      them.   You are, of course, free to represent yourself.            We've

 7      granted you that right.      But you're not free to file the same

 8      frivolous arguments repeatedly on the docket, especially

 9      after you've been warned not to do so.

10                There is also -- the need to protect the public is

11      also underscored by your lack of remorse and, frankly, lack

12      of acknowledgement that you've even done anything wrong.             You

13      show no sign that even six months of incarceration has caused

14      you to think about your conduct any differently.

15                Turning to general deterrence.        I agree with the

16      Government.     As set forth in its sentencing memo, cases

17      against sovereign citizens are hard to prosecute, precisely

18      because of the defendants in those cases throw up a lot of

19      junk, frankly, aimed at clogging the wheels of justice.             They

20      don't stop those wheels, but they do sometimes make them turn

21      more slowly and they create much more work for everyone

22      involved.     But that's, of course, part of the goal.          Make the

23      life of public officials difficult and complicated and delay

24      proceedings so justice won't ultimately be one or cause

25      diversion of resources.      It's important for the sentence to
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 44 of 55
                                                                            44


 1      send a message aimed at discouraging that conduct and I find

 2      that a substantial prison sentence is necessary to send that

 3      message in this case.

 4                 There is also a need for specific deterrence,

 5      especially in light of your attitude.        There's a need for the

 6      sentence to deter.     There's also a need, I find specifically,

 7      for a lengthy period of supervised release to protect the

 8      public and deter.     In particular, I'm going to impose a

 9      condition of supervised release that I placed on the docket

10      that will bar you from making filings in public bodies,

11      including courts, in the land records, and other public

12      agencies.     It will bar you from sending materials to public

13      officials without prior consent of the Court.          That will not

14      affect you from attacking your conviction and sentence, which

15      you have a right to do, and the condition will accept such

16      challenges.     I will say that even those challenges are

17      limited, as it's likely you will ultimately find out, by

18      they're limited by the law.

19                 I, of course, am fullly aware that you have a

20      constitutional right to petition the Government for redress,

21      but you've abused that right.       You've made false filings with

22      the IRS.    You've made frivolous filings in this case.         You've

23      made frivolous filings in the state court litigation.           You've

24      made frivolous filings in at least three other federal

25      actions, a couple of habeas petitions which have already been
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 45 of 55
                                                                              45


 1      filed and dismissed, a lawsuit against various others

 2      involved in this case, a federal lawsuit about the mortgage.

 3      All of those actions were dismissed because they were all

 4      frivolous.    I, therefore, find that a condition requiring you

 5      to obtain consent from the Court before making further such

 6      filings is sufficient but not greater than necessary to

 7      protect the public.     And I find that that condition is

 8      necessary.    As I said, it will allow you to make filings for

 9      legitimate cases by obtaining the consent of the Court to do

10      so.

11                Turning next to the Guidelines.        I certainly think

12      that Mr. Kopel's argument is a reasonable one.          That a

13      sentence at the top of the Guidelines range here, in light of

14      all of the circumstances in this case, would not be

15      unreasonable.     That said, I do find that a Guideline sentence

16      is greater than necessary to serve the purposes of

17      sentencing.     I'll point out that Mr. McLaughlin has no

18      criminal record.     He's never served time previously.          And so

19      there is at least no compelling evidence that a below

20      Guideline sentence will not achieve the goals of sentencing

21      justice effectively.      I will say Mr. McLaughlin's behavior

22      over the last few months since he's been incarcerated do give

23      me a little pause because they suggest that the six months so

24      far have certainly not done anything to accomplish the

25      purposes of sentencing.      I should say, though, here with the
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 46 of 55
                                                                             46


 1      Guidelines sentence, the Guidelines range has been driven in

 2      part by the loss calculation.       And the 2nd Circuit has warned

 3      district judges of the need to be careful of the effects of

 4      the loss calculation on sentences under this particular

 5      Guideline.

 6                In this case, I find that by far the most serious

 7      harm was not the loss imposed on Citibank.         While that's

 8      serious and it's part of the relevant conduct, it's actually

 9      not, unfortunately, all that different from what I see in

10      some of the mortgage foreclosure defenses that have come to

11      my court and those folks, in my understanding, aren't

12      actually prosecuted.      In my view, by far the most serious

13      conduct here was the harassment of a public official through

14      the use of false tax filings aimed at an improper end, which

15      was either to cause the official to leave the case or

16      otherwise to slow down the case.        That conduct is serious and

17      it isn't really addressed by this Guideline.          So, for

18      example, if I were to take this as a no loss case, the

19      Guidelines range would be 8 to 14 months.         And in my view, a

20      sentence in that range would not be sufficient to meet the

21      purposes of sentencing that I've described.         In particular,

22      it would understate how serious, dangerous, and disruptive to

23      the justice system Mr. McLaughlin's conduct -- offense

24      conduct has been.     So my sentence will be below the

25      Guidelines range, but not substantially below the Guidelines
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 47 of 55
                                                                           47


 1      range.

 2                Lastly, in terms of disparities, this is a somewhat

 3      unusual case.    I think it's unlikely that there's a danger

 4      that there will be great disparities here.         As I said, my

 5      sentence will not be substantially off of the Guidelines

 6      range.

 7                In short, I find that the following sentence is the

 8      one that is sufficient, but not greater than necessary to

 9      serve the purposes of sentencing in this case.          I should say

10      that I would make that finding regardless of the Guidelines

11      calculations I have made because I find that this sentence is

12      necessary and the lowest sentence necessary to accomplish the

13      purposes of sentencing that I've described.

14                Mr. McLaughlin for the reasons I've described, I

15      sentence you to 30 months in prison, three years of

16      supervised release.     In addition to the standard conditions

17      of supervised release, the following mandatory conditions of

18      supervised release are imposed:

19                First, the Defendant shall not commit another

20      federal, state, or local offense.

21                Second, he shall not unlawfully possess a controlled

22      substance.

23                Third, he shall refrain from any unlawful use of a

24      controlled substance and submit to one drug test within 15

25      days of release on supervised release, and at least two
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 48 of 55
                                                                        48


 1      periodic drug tests thereafter for use of a controlled

 2      substance.

 3                Next, he must pay a special assessment imposed in

 4      accordance with Title 18, United States Code, Section 3013.

 5                   Next, he shall not possess a firearm or other

 6      dangerous weapon.

 7                Next, he shall cooperate in the collection of a DNA

 8      sample.

 9                In addition to the mandatory and standard

10      conditions, the following special conditions of supervised

11      release are imposed:

12                Unless he obtains permission in writing from the

13      Court beforehand, Mr. McLaughlin is prohibited from, first,

14      filing claims, liens, lawsuits, notices, or other similar

15      papers with the state court, the federal court, on the land

16      records, or in any commercial registry or with the U.S.

17      Attorney's Office; and, second, he's prohibited from sending

18      correspondence to the U.S. Attorney's Office, the Probation

19      Office, the District Court, or any prosecutor, judge, or

20      probation officer without, again, without permission ahead of

21      time from the Court.

22                This condition will not apply to documents filed in

23      court to challenge Mr. McLaughlin's conviction or sentence

24      except as the right to make even those filings may be limited

25      under the law.     I should say -- let me say that differently.
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 49 of 55
                                                                         49


 1      This condition will not apply to documents filed in court to

 2      challenge Mr. McLaughlin's conviction or sentence period.        I

 3      should note, however, that even those filings may be limited

 4      under the law.     There may be a basis for a filing injunction

 5      eventually against Mr. McLaughlin.        And he is warned that the

 6      continuing making of frivolous filings may ultimately result

 7      in a filing injunction that would prevent him from filing

 8      anything on the docket without the Court's permission.

 9      Furthermore, there are statutory restrictions on the ability

10      to file successive habeas petitions.

11                I impose no fine.

12                I impose no restitution.

13                I impose a special assessment of $100.

14                Does either party know of any reason the sentence

15      I've described cannot be legally imposed as the sentence of

16      the Court?

17                MR. KOPEL:    Not from the Government, Your Honor.

18                THE COURT:    Sir, did you wish to say anything other

19      than what you've already said?

20                THE DEFENDANT:     Mr. Kopel, Mr. Christopher Gust,

21      Mr. Dragan has violated my possessory interest, my law common

22      law on my possessory interest, my private rights, and you're

23      issuing an order prohibiting me from filing a lawsuit to

24      justify what they did to me.       Is that correct?

25                THE COURT:    No, sir, it's not correct.       You
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 50 of 55
                                                                             50


 1      apparently weren't listening.       What I did is I issued a

 2      condition of supervised release which is a status that

 3      applies after you are released from prison which requires you

 4      to obtain the Court's permission to file documents on the

 5      docket, among other places.

 6                The sentence I have described is imposed as the

 7      sentence in your case.      The judgment will be prepared for my

 8      signature by the Clerk's Office in consultation with the

 9      Probation Office.

10                Mr. McLaughlin, you have a right to appeal the

11      sentence.    If you wish to appeal, you must file a written

12      Notice of Appeal within 14 days of the entry of judgment.            Do

13      you understand?

14                THE DEFENDANT:     Who is being sentenced, the title?

15                THE COURT:    Do you understand what I said?

16                THE DEFENDANT:     Is it the title that's being

17      sentenced?

18                THE COURT:    I find that you do.      If you wish to

19      appeal but you can't afford to do so, you may apply for leave

20      to appeal in forma pauperis.       If that motion is granted, the

21      Court will waive the filing for your appeal and appoint

22      counsel to represent you at no cost to you.         You must file an

23      affidavit concerning your income and expenses in order for

24      the Court to allow you to proceed in forma pauperis.            Do you

25      understand, sir?
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 51 of 55
                                                                            51


 1                (No response.)

 2                THE COURT:    Okay.    I find that you do.

 3                Lastly, I will address the arguments that

 4      Mr. McLaughlin has presented in various papers as well as

 5      today.   The distinctions he attempted to draw today have no

 6      basis in law or fact.      As I've explained to him previously,

 7      the Government is not his fiduciary.        There is no distinction

 8      in law between private and public rights.         There's no such

 9      thing as the difference between a public judge or a public

10      court and a private judge or a private court.          These matters

11      are simply not recognized by the law.        There's also no doubt

12      that the Court has jurisdiction in this case, as I've told

13      him repeatedly, and as I've issued rulings about before.

14                With regard to particular motions that he's filed,

15      the Motions to Dismiss, number 229 and 233, and the Motion

16      for Immediate Release are denied because they aren't timely,

17      because as to the motions to dismiss they violate the Court's

18      previous order concerning the pending Motions to Dismiss

19      which is ECF number 146 at pages 9 to 10, and because they

20      lack an arguable basis in law or fact.

21                To the extent he is challenging his detention, his

22      challenge lacks merit.      Mr. McLaughlin has been detained at

23      the Wyatt Detention Facility both because there was clear and

24      convincing evidence that he violated a condition of his

25      release, namely, that he appear at all court proceedings as
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 52 of 55
                                                                            52


 1      required, which is set forth at ECF number 16 at page one,

 2      and because in light of his conduct at the trial and based on

 3      findings the Court made during the trial, there were no

 4      conditions the Court could impose that would assure that he

 5      would not flee and, further, because he was unlikely to abide

 6      by any conditions of release.       In any event, given that the

 7      jury returned a verdict of guilty on the same day he was

 8      detained, under the law the Court was required to order his

 9      detention on that date unless it found by clear and

10      convincing evidence that he was not likely to flee.             A

11      finding the Court could not have made under the circumstances

12      which included his failure to show up to trial after warnings

13      from the Court and a note he reportedly left with his wife

14      indicating that he would rather die than go to prison.

15                To the extent he is challenging his initial arrest,

16      that challenge likewise lacks merit as a Grand Jury found

17      probable cause that he has committed two felonies, of one of

18      which he was ultimately found guilty and as a judicial

19      officer issued a lawful warning for his arrest.

20                The Motion to Vacate Respective Sentence is denied

21      because it was filed before the Court imposed the sentence,

22      and because it lacked an arguable basis in law or fact for

23      the reasons I've already described.

24                The objection to sentencing, number 234 and 246, are

25      overruled for the same reasons, and for other reasons the
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 53 of 55
                                                                         53


 1      Court has previously explained on the record, for example, as

 2      to the unsupported notion that the Government is a trustee or

 3      fiduciary for Mr. McLaughlin.

 4                I also adopt and incorporate by reference the

 5      analysis set forth in the Government's memorandum, ECF number

 6      241 as set forth in these proceedings.

 7                Anything else to cover?

 8                MR. KOPEL:    Not from the Government, Your Honor.

 9      Thank you.

10                MR. COLLETTE:     Your Honor, does --

11                THE COURT:    Designation?

12                MR. COLLETTE:     Yes, sir.

13                THE COURT:    Mr. McLaughlin, do you have a preference

14      as to the correctional facility to which you're designated?

15      I can include a request, which is just a request from the

16      court.    It's ultimately up to the Bureau of Prisons, which is

17      part of the Department of Justice, to decide where you will

18      be incarcerated.     I can, for example, I can include a request

19      you be designated to a facility as close to Connecticut as

20      possible.    I can also make a request that you be designated

21      to Danbury which is the only men's federal correctional

22      facility in Connecticut.      Do you wish for me to do that?

23                THE DEFENDANT:     No.

24                THE COURT:    Do you want me to make any designation

25      at all?
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 54 of 55
                                                                        54


 1                (No reponse.)

 2                THE COURT:    I'll take that as a no.

 3                Very well.    We'll be in recess.

 4                Thank you.

 5                (Concluded.)

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 3:17-cr-00129-MPS Document 277 Filed 05/06/19 Page 55 of 55
                                                                         55


 1                             C E R T I F I C A T E

 2

 3                I, Martha C. Marshall, RMR, CRR, hereby certify that

 4      the foregoing pages are a complete and accurate transcription

 5      of my original stenotype notes taken in the matter of UNITED

 6      STATES V. RAYMOND MCLAUGHLIN, which was held before the

 7      Honorable Michael P. Shea, U.S.D.J, at 450 Main Street,

 8      Hartford, Connecticut, on January 24, 2019.

 9

10

11

12                                         _/s/Martha C. Marshall_____
                                           Martha C. Marshall, RMR,CRR
13                                         Official Court Reporter

14

15

16

17

18

19

20

21

22

23

24

25
